Citation Nr: 1620766	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  08-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1978 to June 1981. 

This case initially came before the Board of Veterans Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2012, December 2013, and July 2014, the Board remanded the case for additional evidentiary development.  The case has been returned for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of an acquired psychiatric disability, to include schizoaffective disorder, major depressive affective disorder, depressive disorder not elsewhere classified, depression, and depression not otherwise specified (NOS).

2.  Schizoaffective disorder is contemplated among psychoses and was not shown during service and was not shown to be present to a compensable degree within one year of separation from service.

3.  An acquired psychiatric disability did not have onset during service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2006 and March 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

There was also ultimately substantial compliance with the February 2012, December 2013, and July 2014 remand directives completed by the Agency of Original Jurisdiction (AOJ).  First, the Veteran was provided proper notice in March 2012 of the information needed to substantiate the claim on appeal, to include for a schizoaffective disorder.  Second, the Veteran was requested in March 2012 to clarify if he filed a claim for worker's compensation benefits and/or disability benefits from his former employer related to a psychiatric disorder, and as of this date the Veteran has yet to respond.  

Third, the Veteran was requested in March 2012 and December 2013 to identify all health care providers from whom he has sought psychiatric treatment, and in a December 2013 VA Form 21-4138 he reported receiving psychiatric counseling and therapies at the Jesse Brown VA Medical Center (VAMC).  

Fourth, VA treatment records from the Jesse Brown VAMC dated prior to April 2000 and from January 2006 to August 2012, as well as medical records from Social Security Administration (SSA) were obtained and associated with the record.  

Lastly, the AOJ obtained a March 2012 VA Disability Benefits Questionnaire (DBQ) examination report for mental disorders (other than posttraumatic stress disorder (PTSD) and eating disorders) completed by Dr. M. M. /es/ Dr. L. C.; February 2014 VA DBQ examination report and medical opinion for mental disorder completed by Dr. H. M.; August 2014 and January 2015 VA DBQ medical opinions completed by G. M., Psy D.; and April 2015 VA DBQ examination report for mental disorders completed by Dr. M. M. /es/ Dr. L. C.  

In a January 2015 VA examination addendum report, it was clarified that Dr. M. M. is a Board Certified Psychiatrist and "/es/" means the report was released by Dr. L. C., Chief of Compensation and Pension, and that Dr. H. M. is Diplomate of American Board of Psychiatry and Neurology and Diplomat of American Board of Forensic Psychiatry.  As such, the Board finds that the December 2013 and July 2014 Board remand requests for the AOJ to obtain VA examinations completed by a psychiatrist or psychologist have been successfully completed.  

The August 2014 and January 2015 VA medical opinions completed by G. M., Psy D., were obtained and associated with the record prior to the case being returned to the Board in June 2015.  Nevertheless, the AOJ determined that these medical opinions were not adequate for rating purposes and obtained an additional VA examination in April 2015, and all these medical opinions are consistent in finding that the Veteran's current acquired psychiatric disability is not related to service, as discussed in more detail below.  As a result, the Board finds it may proceed with adjudication of the case at this time.  Cf. 38 C.F.R. § 19.37 (2015).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disabilities, including a psychosis, may be presumed to have been incurred in service, if shown to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of an acquired psychiatric disability during the appeal period since the date of claim for depression in January 2006.  VA treatment records show diagnoses of depression in January 2006, schizoaffective disorder in March 2006, depressive disorder not elsewhere classified and depression NOS in July 2006, and major depressive affective disorder in July 2007.

With regard to the element of an in-service occurrence, review of the Veteran's service treatment records during his period of active service from June 1978 to June 1981 are silent for any complaints, treatment, or diagnoses of an acquired psychiatric disability.  In fact, the April 1981 separation examination report shows clinical evaluation of the psychiatric system was normal.  Nevertheless, the Veteran reports treatment for depression during boot camp in 1978 and he is competent to describe such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, a question remain as to whether the element of a nexus between the current acquired psychiatric disability and in-service occurrence has been met in this case.

Review of the Veteran's VA treatment records show that during treatment in January 2006, the Veteran discussed his memory of treatment for depression during service.  The treating psychologist encouraged the Veteran to apply for service connection given that his current diagnosis of depression appears connected.  This statement is speculative as to a link between the Veteran's acquired psychiatric disability, specifically depression, and the reported in-service treatment for depression by the Veteran.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Pursuant to the February 2012 Board remand, the Veteran was afforded the March 2012 VA DBQ examination completed by Dr. M. M., a Board Certified Psychiatrist.  Following a review of the claims file and clinical evaluation, the examiner rendered a diagnosis of schizo-affective disorder and opined it was less likely than not incurred in or aggravated as a result of the Veteran's military service.  It was explained that there was no documentation in the claims file of psychiatric problems and that the Veteran reported the onset of his first psychiatric episode as occurring two or three years after separation from service.

Since it did not appear that Dr. M. took into consideration the Veteran's competent statements of in-service psychiatric occurrences, the case was remanded for additional evidentiary development.

Pursuant to the December 2013 Board remand, the Veteran was afforded the February 2014 VA DBQ examination and medical opinion completed by Dr. H. M., Diplomate of American Board of Psychiatry and Neurology and Diplomat of American Board of Forensic Psychiatry.  At the examination, the Veteran reported his first episode of psychosis was in 1996-1997 with paranoia and auditory hallucinations.  Following a review of the claims file and clinical evaluation, the examiner rendered a diagnosis of schizoaffective disorder depressive type and opined it is less likely than not related to military service.  In a VA DBQ medical opinion, Dr. M. explained the following:

The Veteran had preexisting evidence for difficulty in mental functioning with familial history of serious mental illnesses, special education which appears from record review to be due to poor concentration, development of some paranoid ideation and sense of mistreatment in the military but not to full criteria of diagnosis for schizoaffective disorder in 1996-1997, too far [r]emoved from service to be related to service. 

When the case was returned to the Board, the record at that time was unclear as to whether Dr. M. was a psychologist or psychiatrist, so the case was remanded for additional evidentiary development.

Pursuant to the July 2014 Board remand, the Veteran was afforded August 2014 and January 2015 VA DBQ medical opinions completed by G. M., Psy D., and the April 2015 VA DBQ examination, again, completed by Dr. M. M.  

In the August 2014 VA DBQ medical opinion, Dr. M. noted completion of an in-person examination with the Veteran and review of the claims file, to include the Board remand and VA treatment records, and concluded the Veteran meets the diagnostic criteria of schizoaffective disorder depressive type currently in partial remission.  The examiner opined that the Veteran's current acquired psychiatric disability was less likely related to or was caused by injury in the service or during basic military training.  It was explained that:

As per DSM-5 [Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association], the typical onset of schizoaffective disorder is early adulthood, although onset can occur from adolescence and in later in life.  The [February 2014 VA DBQ examination report noted] the first episode of psychosis was in 1996-1997, including paranoid ideation and auditory hallucinations for which [the Veteran] sought treatment at the VA in 2001.  There is a high likelihood that in the case of [the Veteran], symptomatic manifestations of schizoaffective disorder were present earlier for which he sought no attention and/or were suppressed by heavy alcohol use in the past until his diagnosis of diabetes.  Major depressive episodes are also cited as precursors in the development of schizoaffective disorder.  [The Veteran] cited reported depressive episodes as well as schizoaffective and paranoid ideation during his formative years well before enlist[ment] in military service.  In this context, [the Veteran] cited having been a slow learner, being assigned to a 'slow class,' being not as smart as others and being fearful of others.  [The Veteran] cited similar experiences and beliefs in association with his experience in the military service, specifically low self-esteem and being fearful of others.  While [the Veteran] may have been subjected to mistreatment by some of the fellow soldiers, his low self-esteem, his feelings of vulnerability, and his mistrust and fearful expectations of harm pre-existed before joining the Marines.  Genetic disposition to mental illness is also considered an important factor in the development of [the Veteran's] psychological/mental condition.  As per the [February 2014 VA DBQ the Veteran's] mother died 'in a mental hospital' when he was 7 - 8 years old, two of his brothers have been diagnosed with depression and his father deceased at 72 years of age of Alzheimer's disease.

In the January 2015 VA DBQ medical opinion, Dr. M. noted completion of an in-person examination with the Veteran and review of the claims file, to include VA treatment records, previous VA DBQ examination reports dated March 2012, February 2014, and August 2014, and concluded the Veteran meets the diagnostic criteria of schizoaffective disorder depressive type with paranoid features.  Again, the examiner opined that the Veteran's current acquired psychiatric disability was less likely related to or was caused by injury in the service or during basic military training. 

In addition to the explanation provided in the August 2014 VA DBQ medical opinion, Dr. M. provided the following explanation:

In the course of this evaluation [the Veteran] completed the Minnesota Multiphasic Personality Inventory - 2 (MMPI-2).  [The Veteran] endorsed symptomatic manifestations along a spectrum of psychopathologies at high degree of clinical significance.  There was indication of some degree of inconsistency in item endorsement suggestive of inadequate reading skills and/or limited intellectual ability.  Non-compliance with test taking requirement or neuropsychological impairment seem to be ruled out.  The sum total of symptomatic manifestations endorsed by [The Veteran] provide additional support for the diagnostic impression of schizoaffective disorder, depressive type with paranoid features.

Most recently, at the April 2015 VA DBQ examination completed by Dr. M., the Veteran reported his current psychiatric symptomatology.  Following a review of the claims file and clinical evaluation, the examiner rendered a diagnosis of schizoaffective disorder depressive type and opined it is less likely than not the Veteran's current condition is likely related to or caused by injury in the service.  It was explained, to include consideration of the Veteran's reported in-service psychiatric occurrences, that:

A review of in-service medical history [dated] April [sic] 1981 records symptoms associated with mental illness which after review the medical examiner documented 'denies nervousness of any sort.'  Today [the Veteran] recalls that during boot camp he was seen once by a psychologist who, 'asked if I thought I could  make it or did I want to get out.'  He said, ' I was almost finished so I thought I could make it.'  He was unable to articulate any of, 'the lots of problems' that he referred to at the end of his examination today.  . . .  It seems very likely that [the Veteran's] condition is related to significant risk associated with a positive family history of mental illnesses and less likely related to events in service. 

Although the Veteran is competent to report observable psychiatric symptomatology, the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current acquired psychiatric disability; thus his competent reports are not probative and are outweighed by the VA examiners' findings.  See Layno, 6 Vet. App. at 470.

The Board finds that the most probative evidence of record demonstrates that the Veteran's acquired psychiatric disability is not related to active service.  The VA etiological opinions, collectively, are probative as the examiners reviewed the claims file, considered the Veteran's medical history and lay statements of in-service psychiatric occurrences, and provided sufficient rationale for the opinions provided.  Accordingly, the opinions are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As a result, the third criteria to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. § 1131.

Moreover, in light of the onset of a psychosis years after separation from service, the Board finds the Veteran's diagnosis of schizoaffective disorder did not have onset during service or shown to be present to a compensable degree within one year of separation from service to warrant service connection on a direct basis or under the presumption for chronic diseases.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


